Citation Nr: 0312361	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  00-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left foot/ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to November 
1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
left foot/ankle disorder. 


REMAND

The issue before the Board is service connection for a left 
foot/ankle disorder.  The Board ordered additional 
development, requesting that the veteran be afforded a VA 
examination to determine the nature and etiology of any left 
foot/ankle disorder.  The Board requested that the examiner 
state whether the veteran currently has a left foot/ankle 
disorder, and if so, to describe the etiology of the 
disorder, including swelling of the ankle, if present, and 
whether it is related to any incidents in service, including 
residuals of a left ankle sprain.  The Board also requested 
the examiner to state whether the veteran had pes planus at 
the time of his entrance into service.  The Board has 
received a copy of a January 2003 VA examination report.  In 
light of Disabled American Veterans v. Secretary of Veterans 
Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 
2003), the case is hereby REMANDED to the RO for the 
following action:

The RO should adjudicate the issue of 
service connection for left foot/ankle 
injury, taking into consideration the 
additional evidence recently received by 
the Board, i.e., the January 2003 VA 
examination report.  In regard to pes 
planus, the decision should include some 
discussion of the presumption of 
soundness and whether such was rebutted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



